Exhibit 10.4

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
January 24, 2007 by and among SL GREEN REALTY CORP. (the “Parent”), SL GREEN
OPERATING PARTNERSHIP, L.P. (the “Borrower”), the financial institutions party
hereto as “Lenders”, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the
“Agent”).

WHEREAS, the Parent, the Borrower, the Lenders and the Agent have entered into
that certain Credit Agreement dated as of September 29, 2005 (as in effect
immediately prior to the date hereof, the “Credit Agreement”); and

WHEREAS, the Parent, the Borrower, the Lenders and the Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

(a)           The Credit Agreement is amended by amending or restating in full,
as applicable, the following definitions (or indicated portions thereof): “1031
Property”; the second to last sentence of the definition of “Applicable Margin”
and the row heading the table in clause (b) of such definition; “Capitalization
Rate”; adding the indicated sentence to the end of the definition of “Eligible
Property”; “Ground Lease”; clause (i) of the definition of “Indebtedness”;
clause (a) of the definition of “Interest Period”; “L/C Commitment Amount”;
“Material Subsidiary”; clauses (a) and (b) of the definition of “Net Proceeds,”
the proviso in the first sentence of the definition of “Senior Debt”; and
“Structured Finance Investments” contained in Section 1.1. thereof as follows:

“1031 Property” means property held by a “qualified intermediary” (a “QI”) or an
“exchange accommodation titleholder” (an “EAT”) (or in either case, by one or
more Wholly Owned Subsidiaries thereof, singly or as tenants in common) which is
a single purpose entity and has entered into an “exchange agreement” or a
“qualified exchange accommodation agreement” with the Borrower or a Guarantor in
connection with the acquisition of such property by the Borrower or a Subsidiary
pursuant to, and qualifying for tax treatment under, Section 1031 of the
Internal Revenue Code.


--------------------------------------------------------------------------------


“Applicable Margin”…

… During any period after the Investment Grade Rating Date for which the Parent
has received a Credit Rating from only one Rating Agency, then the Applicable
Margin shall be determined based on such Credit Rating…

…

Level

 

Credit Rating
(S&P/Moody’s)

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Base Rate Loans

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

“Capitalization Rate” means six and three-quarters of one percent (6.75%).

“Eligible Property”…

An Eligible 1031 Property shall also constitute an Eligible Property.

“Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Agreement Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.  The ground lease associated with the property located at 1185 Avenue of
the Americas, New York, New York, the term of which expires in the year 2043,
will not be subject to the requirement of clause (a) of this definition.

“Indebtedness” …

[g27071mo01i001.gif]…(i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar exceptions to recourse liability); …

“Interest Period” …

… (a)      with respect to any LIBOR Loan, each period commencing on the date
such LIBOR Loan is made or the last day of the next preceding Interest Period
for

2


--------------------------------------------------------------------------------


such Loan and ending 7 days (with the approval of the Agent), 1, 2, 3 or 6
months thereafter, as the Borrower may select in a Notice of Borrowing, Notice
of Continuation or Notice of Conversion, as the case may be, except that each
Interest Period (other than one having a duration of 7 days) that commences on
the last Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month; and …

“L/C Commitment Amount” equals $125,000,000.

“Material Subsidiary” means any Subsidiary that directly owns or leases an
Eligible Property or directly owns a Structured Finance Investment, or in the
case of an Eligible 1031 Property, the Subsidiary that holds the note evidencing
the loan made to the EAT or QI to finance the acquisition of such Eligible 1031
Property.

“Net Proceeds” means with respect to an Equity Issuance by a Person, an amount
equal to (a) the aggregate amount of all cash and the Fair Market Value of all
other property (other than securities of such Person or an Affiliate of such
Person being converted or exchanged in connection with such Equity Issuance)
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance and minus (b) the aggregate
amount of the proceeds of such Equity Issuance used at the time of such Equity
Issuance to redeem, repurchase or otherwise acquire or retire any other Equity
Interest (other than Mandatorily Redeemable Stock) of such Person.

“Senior Debt” …

…            ;provided, that Senior Debt shall not be deemed to include any
other debt securities (and guarantees, if any, in respect of such debt
securities) issued to any trust other than the Trust (or a trustee of any such
trust), or to any partnership or other entity affiliated with the Borrower that
is a financing vehicle of the Borrower (a “financing entity”) in connection with
the issuance by such financing entity of equity securities or other securities
pursuant to an instrument that ranks pari passu with or junior in right of
payment to the Junior Subordinated Indenture …

“Structured Finance Investments” means, collectively, Investments directly or
indirectly in (or in entities (other than Gramercy Capital Corp.) whose
Investments are primarily in) (i) Indebtedness secured by Mortgages and
Indebtedness in the form of mezzanine loans, and (ii) preferred equity
Investments (including preferred limited partnership interests) in entities
owning (or leasing pursuant to a Ground Lease) class B (or better) office
properties located in the

3


--------------------------------------------------------------------------------


greater New York, New York area.  Structured Finance Investments shall also
include existing Investments of the types described in the preceding sentence in
entities with office properties in locations other than the greater New York,
New York area, which existing Investments are held by the Borrower or a Wholly
Owned Subsidiary of the Borrower as of the Agreement Date.

(b)           The Credit Agreement is further amended by inserting the following
definitions in Section 1.1. thereof in appropriate alphabetical order:

“EAT” has the meaning given that term in the definition of 1031 Property.

“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such 1031 Property is fully developed as an office
property; (b) the Borrower or a Subsidiary leases such 1031 Property from the
applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof, as applicable)
and the Borrower or a Subsidiary manages such 1031 Property; (c) the Borrower or
a Subsidiary is obligated to purchase such 1031 Property (or Wholly Owned
Subsidiary(ies) of the applicable QI or EAT that owns such 1031 Property) from
the applicable QI or EAT and the applicable QI or EAT is obligated to sell such
1031 Property (or Wholly Owned Subsidiary(ies) thereof that owns such 1031
Property, as applicable) to the Borrower or a Subsidiary; (d) the applicable QI
or EAT (or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) acquired such 1031 Property with the proceeds of a loan made by the
Borrower or a Guarantor which loan is secured either by a Mortgage on such 1031
Property or a pledge of all of the Equity Interests of the applicable QI or EAT
(or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable); (e) neither such 1031 Property, nor any interest of the Borrower or
any Subsidiary therein, is subject to any Lien (other than (i) Permitted Liens
of the types described in clauses (a) through (e) of the definition of Permitted
Liens and (ii) the Lien of a Mortgage or pledge referred to in the immediately
preceding clause (d)) or a Negative Pledge; and (f) such 1031 Property is free
of all structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such 1031 Property.  In no event
shall a 1031 Property qualify as an Eligible 1031 Property for a period in
excess of 180 consecutive days; provided, the Agent may in its discretion extend
such period by an additional 10 Business Days to permit the Parent and the
Borrower to comply with Section 7.12. to cause the owner of such 1031 Property
to become a Guarantor.  For purposes of determining Total Asset Value and
Unconsolidated Asset Value, as applicable, such 1031 Property shall be deemed to
have been owned or leased by the Borrower or such Subsidiary from the date
acquired by the applicable QI or EAT (or Wholly Owned Subsidiary(ies) thereof
that owns such 1031 Property, as applicable).

4


--------------------------------------------------------------------------------


“Existing Credit Agreements” means (a) that certain Credit Agreement dated as of
January 24, 2007 by and among the Borrower, the Parent, the financial
institutions from time to time party thereto as “Lenders”, Wachovia Bank,
National Association, as Agent, and the other parties thereto and (b) that
certain Third Amended and Restated Credit Agreement dated as of December 28,
2005 by and among the Borrower, the Parent, the financial institutions from time
to time party thereto as “Lenders”, Wells Fargo Bank, National Association, as
Agent, and the other parties thereto.

“Merger Agreement” means that certain Agreement and Plan of Merger dated as of
August 3, 2006 by and among the Parent, Wyoming Acquisition Corp., Wyoming
Acquisition GP LLC, Wyoming Acquisition Partnership LP, Reckson and the Reckson
OP, pursuant to which the Parent is to acquire Reckson.

“Net Cash Proceeds” means with respect to (a) any conveyance, sale, lease,
sublease, transfer or other disposition (each a “disposition”) of any Property
owned or leased by a Reckson Party, the aggregate amount of all cash received
(including without limitation, all cash payments received by way of deferred
payment of principal or interest pursuant to a note or installment receivable or
otherwise, but only as and when received), directly or indirectly, by the Parent
or any Subsidiary in connection with such disposition net of (i) the amount of
any out-of-pocket legal fees, title and recording tax expenses, commissions and
other customary fees and expenses actually incurred by the Parent or any
Subsidiary in connection with such disposition, (ii) any income taxes reasonably
estimated in good faith to be payable by the Parent or any Subsidiary in
connection with such disposition (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and other taxes thereon
to the extent such other taxes are actually paid by the Parent or any
Subsidiary, and (iii) any repayments by the Parent or any Subsidiary of Secured
Indebtedness to the extent that such Secured Indebtedness is secured by a Lien
on the property that is the subject of such disposition, and (b) the incurrence,
assumption, refinancing or other means of becoming obligated of  or on
Indebtedness (each an “incurrence”), the aggregate amount of all cash received
by the Parent or any Subsidiary from such incurrence, net of the amount of any
out-of-pocket legal fees, title and recording tax expenses, investment banking
fees, underwriting discounts, commissions and other customary fees and expenses
actually incurred by the Parent or any Subsidiary in connection therewith.

“QI” has the meaning given that term in the definition of 1031 Property.

“Reckson” means Reckson Associates Realty Corp., and shall include Reckson’s
successors and permitted assigns.

5


--------------------------------------------------------------------------------


“Reckson Indenture” means that certain Indenture dated as of March 26, 1999 by
and among the Reckson OP, as Issuer, Reckson, as Guarantor, and The Bank of New
York, as Trustee.

“Reckson Limitation Termination Event” means the earliest to occur of any of the
following with respect to all Reckson Notes: (a) all Reckson Notes that are
(i) Securities (as defined in the Reckson Indenture) are no longer Outstanding
Securities (as defined in the Reckson Indenture) and (ii) Notes (as defined in
the Reckson Note Purchase Agreement) are no longer outstanding; (b) the Parent
shall have succeeded to, and shall have been substituted for, the Reckson OP as
the “Issuer” under (i) the Reckson Indenture pursuant to Section 805 of the
Reckson Indenture in respect of all such Securities and (ii) under the Reckson
Note Purchase Agreement, or (c) the Reckson Note Documents and the Reckson Notes
no longer contain any limitations on the ability of any of the Reckson Parties
to incur Indebtedness (as defined in the Reckson Indenture) in respect of the
Guaranty.

“Reckson Note Documents” means the Reckson Note Purchase Agreement and the
Reckson Indenture.

“Reckson Note Purchase Agreement” means that certain Note Purchase Agreement
dated August 27, 1997 among the Reckson OP, Reckson FS Limited Partnership and
the Purchasers listed on Schedule A attached thereto, regarding $150,000,000 of
7.20% Notes issued on August 27, 1997 and due August 28, 2007.

“Reckson Notes” means (a) all Securities (as defined in the Reckson Indenture)
issued by the Reckson OP pursuant to the terms of the Reckson Indenture,
including without limitation, the following which are outstanding as of the
Agreement Date: (i) $200,000,000 of 7.750% Notes issued March 26, 1999 and due
March 15, 2009, (ii) $50,000,000 of 6.0% Notes issued June 17, 2002 and due
June 15, 2007, (iii) $150,000,000 of 5.150% Notes  issued January 22, 2004 and
due January 15, 2011, (iv) $150,000,000 of 5.875% Notes  issued August 13, 2004
and due August 15, 2014, (v) $287,500,000 of 4.000% Exchangeable Debentures
issued June 27, 2005 and due June 15, 2025 and (vi) $275,000,000 of 6.0% Notes
issued March 31, 2006 and due March 31, 2016; and (b) all Notes (as defined in
the Reckson Note Purchase Agreement).

“Reckson OP” means Reckson Operating Partnership, L.P., and shall include the
Reckson OP’s successors and permitted assigns.

“Reckson Parties” means Reckson, the Reckson OP and the other Reckson
Subsidiaries.

6


--------------------------------------------------------------------------------


“Reckson Subsidiaries” means the Reckson OP and the Subsidiaries of the Reckson
OP.

(c)           The Credit Agreement is further amended inserting a new subsection
(c) into Section 2.5. thereof as follows:

(c)           Inaccurate Financial Statements or Compliance Certificates.  If
any financial statement or Compliance Certificate delivered pursuant to
Section 8.3. is shown to be inaccurate (regardless of whether this Agreement is
in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period prior to the Investment Grade Rating Date (an “Applicable Period”)
than the Applicable Margin applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Agent a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin shall be
determined on the basis of such corrected Compliance Certificate (as provided in
clause (a) of the definition of Applicable Margin) for such Applicable Period,
and (iii) the Borrower shall immediately pay to the Agent for the account of the
Lenders the accrued additional interest, and accrued fees in respect of Letters
of Credit under Section 3.6.(c), owing calculated based on such higher
Applicable Margin for such Applicable Period, which payment shall be promptly
applied in accordance with Section 3.2. This subsection shall not in any way
limit the rights of the Agent and Lenders (x) with respect to the last sentence
of the immediately preceding subsection (a) or (y) under Article X.

(d)           The Credit Agreement is further amended by restating Section
4.1.(a)(iii) thereof in its entirety as follows:

(iii) has or would have the effect of reducing the rate of return on capital of
such Lender (or any Person controlling such Lender) to a level below that which
such Lender (or such Person) could have achieved but for such Regulatory Change
(taking into consideration the policies of such Lender or Person with respect to
capital adequacy).

(e)           The Credit Agreement is further amended by restating
Section 7.12.(c) thereof in its entirety as follows:

(c)           Inclusion of Eligible Properties in Financial Calculations.  An
Eligible Property (other than an Eligible 1031 Property) owned or leased by a
Subsidiary, a Structured Finance Investment owned by a Subsidiary and an
Eligible 1031 Property acquired by an EAT or QI with proceeds of a loan made by
a Subsidiary, shall be included in determinations of Unencumbered Adjusted NOI
and Unencumbered Asset Value only if the Borrower has delivered each of the
items required under the immediately preceding subsection (a) with respect to
such Subsidiary.  An Eligible Property (other than an Eligible 1031Property) and

7


--------------------------------------------------------------------------------


a Structured Finance Investment shall not be included in determinations of
Unencumbered Adjusted NOI and Unencumbered Asset Value if any Subsidiary owning
or leasing such Eligible Property or owning such Structured Finance Investment
is not a Guarantor.  An Eligible 1031 Property shall not be included in
determinations of Unencumbered Adjusted NOI and Unencumbered Asset Value if the
Subsidiary that holds the note evidencing the loan made to the EAT or QI to
finance the acquisition of such Eligible 1031 Property is not a Guarantor.

(f)            The Credit Agreement is further amended by re-lettering the
existing Section 8.4.(p) as Section 8.4.(q) and inserting a new 8.4.(p) therein
as follows:

(p)           Reckson Limitation Termination Event.  Promptly upon the
occurrence thereof, notice of the occurrence of any of the events described in
the definition of the term “Reckson Limitation Termination Event”, together with
such evidence as the Agent may reasonably request to establish the occurrence of
such event; and

(g)           The Credit Agreement is further amended by restating Sections
9.1.(h) and (i) thereof in their entirety as follows:

(h)           Minimum Unencumbered Asset Value.  The Unencumbered Asset Value
attributable to Eligible Properties to be less than $600,000,000 at any time. 
Until the occurrence of the Reckson Limitation Termination Event, Eligible
Properties owned by any Reckson Party shall be disregarded when determining
compliance with this subsection.

(i)            Minimum Number of Eligible Properties.  The number of Eligible
Properties to be less than 5 at any time.  Until the occurrence of the Reckson
Limitation Termination Event, Eligible Properties owned by any Reckson Party
shall be disregarded when determining compliance with this subsection.

(h)           The Credit Agreement is further amended by restating Section
9.6.(b) thereof in its entirety as follows:

(b)           The Parent and the Borrower shall not, and shall not permit any
Subsidiary or other Loan Party to, enter into, assume or otherwise be bound by
any Negative Pledge except for a Negative Pledge contained in (i) an agreement
(x) evidencing Indebtedness which the Parent, the Borrower or such Subsidiary
may create, incur, assume, or permit or suffer to exist under Section 9.3.,
(y) which Indebtedness is secured by a Lien permitted to exist under the Loan
Documents, and (z) which prohibits the creation of any other Lien on only the
property securing such Indebtedness as of the date such agreement was entered
into; (ii) in an agreement relating to the sale of a Subsidiary or assets
pending such sale, provided that in any such case the Negative Pledge applies
only to the

8


--------------------------------------------------------------------------------


Subsidiary or the assets that are the subject of such sale; or (iii) the
Existing Credit Agreements.

(i)            The Credit Agreement is further amended by inserting a new
Section 9.13. therein as follows:

Section 9.13         Reckson Limitations.

(a)           Generally.  Notwithstanding anything to the contrary contained in
this Agreement but subject to the immediately following subsection (b), until
the occurrence of the Reckson Limitation Termination Event:

(i)            the Parent and the Borrower shall not, and shall not permit any
Subsidiary or any other Person to, make any Investment in any Reckson Party;

(ii)           the Parent shall not permit any Reckson Party to acquire any
asset (whether by means of a direct purchase, merger or otherwise); and

(iii)          the Parent shall not permit any Reckson Party to (x) convey,
sell, lease, sublease, transfer or otherwise dispose of any Property (other than
leases and subleases of Properties in the ordinary course of business)  that is
not subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (d) of the definition of Permitted Liens) and is not subject
to a Negative Pledge (such a Property being an “Unencumbered Property”), (y)
incur, assume, or otherwise become obligated in respect of any Indebtedness
secured by a Lien on any Unencumbered Property owned or leased by a Reckson
Party or on any of the Parent’s direct or indirect ownership interest in such
Reckson Party or (z) refinance any Indebtedness in respect of which any Reckson
Party is obligated, unless in the case of any of the preceding clauses (x)
through (z), all Net Cash Proceeds payable to or for the account of any Reckson
Party are paid, or immediately distributed by a Reckson Party, to the Parent or
the Borrower; provided, however, Net Cash Proceeds shall not be required to be
paid to, or distributed to, the Parent or the Borrower to the extent, and only
to the extent, such distribution would result in a Default or Event of Default
(as each such term is defined in a Reckson Note Document).

Notwithstanding the foregoing, the Parent may permit (x) the Equity Interests of
the Subsidiary that holds the note evidencing the loan made to the respective
EATs to finance the acquisition of the Eligible 1031 Properties known as 810
7th Avenue, New York, New York and 1185

9


--------------------------------------------------------------------------------


Avenue of the Americas, New York, New York and (y) title to such Eligible 1031
Properties to be held by a Reckson Subsidiary.

(b)           Elimination of Limitations.  Upon the occurrence of the Reckson
Limitation Termination Event and at all times thereafter, the limitations of the
immediately preceding subsection (a) shall cease to apply and shall be of no
further force or effect.

(j)            The Credit Agreement is further amended by restating Section
12.5.(e) thereof in its entirety as follows:

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.12., 4.1. and 4.4. than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.12. unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower and the Agent, to comply with Section 3.12.(c) as though
it were a Lender.

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following or satisfaction of each
of the following, each in form and substance satisfactory to the Agent:

(a)           A counterpart of this Amendment duly executed by the Borrower and
each of the Lenders;

(b)           A First Amendment to Guaranty substantially in the form of Exhibit
A attached hereto, executed by each Guarantor (the “Guaranty Amendment”);

(c)           An Accession Agreement executed by each of the Subsidiaries that
are to become Guarantors (the “New Guarantor(s)”);

(d)           For each of the New Guarantors, each of the items that would have
been delivered under Section 5.1.(a)(iv)-(viii) and (xiv) if such New Guarantor
had been a Guarantor as of the Effective Date;

(e)           Evidence that all fees due and payable to the Lenders, and all
fees and expenses payable to the Agent, in connection with this Amendment have
been paid;

(f)            A certificate from the Parent’s chief executive officer or chief
financial officer certifying that (i) no material provision or condition
(including conditions relating to the accuracy of the representations and
warranties set forth therein) of the Merger Agreement has been waived, amended,
supplemented or otherwise modified in a manner that is material and adverse

10


--------------------------------------------------------------------------------


to the Agent or the Lenders and (ii) all conditions precedent to the closing of
the Acquisition (other than (x) the payment of the aggregate Merger
Consideration (as defined in the Merger Agreement) by the Parent, or (y) the
filing of the Articles of Merger of Reckson and Wyoming Acquisition Corp. in
Maryland and the filing of the Certificate of Merger of Reckson OP and Wyoming
Acquisition Partnership LP in Delaware) have been satisfied or waived; and

(g)           A Compliance Certificate calculated as of September 30, 2006
(giving pro forma effect to the Acquisition);

(h)           Evidence that the aggregate amount of the Commitments of the
Lenders shall equal $800,000,000 after giving effect to (i) the increase in the
amount of the Commitments of the Lenders that are currently parties to the
Credit Agreement and (ii) other Persons becoming Lenders under the Credit
Agreement, in each case, as contemplated by Section 2.16 of the Credit
Agreement; and

(i)            Such other documents, instruments and agreements as the Agent may
reasonably request.

Section 3.  Condition Subsequent.  The Parent shall deliver to the Agent not
later than 5:00 p.m. on the Business Day immediately following the date on which
the Acquisition becomes effective, evidence reasonably satisfactory to the Agent
of the filing of the Articles of Merger of Reckson and Wyoming Acquisition Corp.
in Maryland and the filing of the Certificate of Merger of Reckson OP and
Wyoming Acquisition Partnership LP in Delaware.  The parties hereto acknowledge
and agree that the failure to satisfy the condition set forth in this Section by
the time set forth in this Section shall be an immediate Event of Default.

Section 4.  Consent to First Amendment to Guaranty.  Each of the Lenders party
hereto consents to the amendments to the Guaranty set forth in the Guaranty
Amendment.

Section 5.  Representations.  Each of the Borrower and the Parent represents and
warrants to the Agent and the Lenders that:

(a)           Authorization.  Each of the Borrower and the Parent has the right
and power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of each of the Borrower and the Parent and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of the Borrower and the Parent enforceable against
the each of them in accordance with its respective terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.

(b)           Compliance with Laws, etc.  The execution and delivery by each of
the Borrower and the Parent of this Amendment and the performance by each of the
Borrower and the Parent

11


--------------------------------------------------------------------------------


of this Amendment and the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms, do not and will not, by the passage of
time, the giving of notice or otherwise:  (i) require any Government Approvals
or violate any Applicable Laws (including Environmental Laws) relating to the
Borrower, the Parent or any other Loan Party; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of the
Borrower, the Parent or any other Loan Party, or any indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound (including, without
limitation, the Reckson Note Documents or any of the Reckson Notes); and
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower, the
Parent or any other Loan Party.

(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.

(d)           Acquisition.  As of the date on which the Acquisition becomes
effective and after giving effect to the application of the proceeds to finance
the Acquisition, the Acquisition shall have been consummated in all material
respects in accordance with the terms of the Merger Agreement and no material
provision or condition (including conditions relating to the accuracy of the
representations and warranties set forth therein) of the Merger Agreement shall
have been waived, amended, supplemented or otherwise modified in a manner that
is material and adverse to the Agent or the Lenders.

Section 6.  Reaffirmation of Representations by Borrower and Parent.  Each of
the Borrower and the Parent hereby repeats and reaffirms all representations and
warranties made by each of the Borrower and the Parent and the other Loan
Parties to the Agent and the Lenders in the Credit Agreement and the other Loan
Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full; provided, however, with respect to Reckson, its
Subsidiaries and their businesses, only the following representations shall be
deemed made on the date hereof: (i) the representations and warranties set forth
in Sections 6.1.(a), (c), (d), (q)(i) and (r) of the Credit Agreement and
(ii) the representations and warranties of Reckson set forth in the Merger
Agreement (x) that are material to the interests of the Lenders and (y) the
breach of which would permit the Parent to terminate its obligations under the
Merger Agreement (without regard to whether any notice is required to be given
by the Parent in connection therewith).

Section 7.  Joinder and Representations of New Lenders.  Each of the Parent, the
Borrower and each Lender that is a party hereto (solely with respect to itself)
agrees that upon the effectiveness of this Amendment the Commitments of the
Lenders shall be as set forth on Exhibit B attached hereto.

Section 8.  Release of Guarantors.  Notwithstanding any notice requirement set
forth in Section 7.12.(b) of the Credit Agreement, the following Guarantors are
released from the Guaranty:  New Green 1140 Realty LLC, Green 286 Madison LLC,
Green 290 Madison LLC, SL

12


--------------------------------------------------------------------------------


Green Realty Acquisition LLC, SLG 20 Exchange Funding LLC, SLG 80 Broad Funding
LLC, and SLG 1466 Broadway LLC.

Section 9.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

Section 10.  Expenses.  The Borrower shall reimburse the Agent upon demand for
all costs and expenses (including attorneys’ fees) incurred by the Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other agreements and documents executed and delivered in connection
herewith.

Section 11.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 12.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 13.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

Section 14.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 15.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement, as amended by this Amendment.

Section 16.  Funding into Escrow.

(a)           Generally.  No later than 2:00 p.m. on the date one day prior to
the anticipated closing date of the Acquisition and upon the Agent’s request,
each Lender will make available to the Agent at the Principal Office, in
immediately available funds, the proceeds of such Lender’s Revolving Loan that
the Borrower has requested be made by such Lender on the closing date of the
Acquisition.  No later than 4:00 p.m. on such date, the Agent shall deliver the
proceeds of such Revolving Loans to a title company or financial institution
(the “Escrow Agent”) which shall have agreed (a) to hold the proceeds of such
Revolving Loans in escrow for the Lenders on terms acceptable to the Agent in
its sole discretion and (b) to release such proceeds to the Borrower only upon
written confirmation (which may be in the form of an e-mail) from the Agent or
the Agent’s counsel that all of the conditions precedent set forth in Section 2
of this

13


--------------------------------------------------------------------------------


Amendment and the applicable conditions contained in Article V. of the Credit
Agreement shall have been satisfied or waived by the Lenders.  Unless the Agent
shall have been notified by any Lender that such Lender does not intend to make
available to the Agent the proceeds of the Revolving Loan to be made by such
Lender on the closing date of the Acquisition, the Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the Agent and
the Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Escrow Agent the amount of such Revolving Loan to be
provided by such Lender. Subject to satisfaction (or waiver by the Lenders) of
the conditions set forth in Section 2 of this Amendment and the applicable
conditions contained in Article V. of the Credit Agreement, the Agent will make
the proceeds of all such Revolving Loans available to the Borrower no later than
10:00 a.m. on the closing date of the Acquisition by authorizing the Escrow
Agent to release such proceeds from such escrow.

(b)           Interest Accrual; Return of Funds from Escrow.  The Borrower
acknowledges that interest shall begin to accrue on a Lender’s Revolving Loan
being made as contemplated in the preceding subsection on the date such Lender
makes the proceeds of such Revolving Loan available to the Agent (or the Agent
makes the proceeds of a Revolving Loan available to the Escrow Agent on behalf
of a Lender, with such interest being for the account of the Agent) as
contemplated in the immediately preceding subsection.  The Borrower agrees that
if the closing date of the Acquisition has not occurred by January 31, 2007:
(i) the Agent, on behalf of the Lenders, may require the Escrow Agent to return
to the Agent the proceeds of such Revolving Loans which shall be paid to the
Lenders (or the Agent, if applicable) in accordance with the applicable
provisions of the Credit Agreement; (ii) the Borrower shall pay to the Agent all
accrued and unpaid interest on such Revolving Loans, which shall be paid to the
Lenders (or the Agent, if applicable) in accordance with the applicable
provisions of the Credit Agreement and (iii) the amendments to the Credit
Agreement contemplated by Section 1 shall be of no effect.

Section 17.  No Tax Advice.  The Borrower acknowledges and agrees that it has
not relied on the Agent, any Lender or any of their respective legal counsel for
any tax advice relating to the transaction contemplated by this Amendment and
the other Loan Documents.

[Signatures on Next Page]

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

 

 

THE BORROWER:

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

THE PARENT:

 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

THE AGENT AND THE LENDERS:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent, as a Lender and as Swingline Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

COMMERZBANK AG, NEW YORK BRANCH, as a

 

  Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement

with SL Green Operating Partnership, L.P.]

 

EUROHYPO AG, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

EMIGRANT REALTY FINANCE LLC, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

ING REAL ESTATE FINANCE (USA) LLC, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement

with SL Green Operating Partnership, L.P.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

  a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

THE BANK OF NEW YORK, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

CITICORP NORTH AMERICA, INC., as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as

 

  a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

BANK LEUMI USA, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

UNION BANK OF CALIFORNIA N.A., as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

AIB DEBT MANAGEMENT LIMITED, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Signatures Continued on Next Page]


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Credit Agreement with

SL Green Operating Partnership, L.P.]

 

LEHMAN BROTHERS COMMERCIAL BANK, as a

 

  Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF FIRST AMENDMENT TO GUARANTY

THIS FIRST AMENDMENT TO GUARANTY (this “Amendment”) dated as of January 24, 2007
executed by each of the undersigned (the “Guarantors”) and WACHOVIA BANK,
NATIONAL ASSOCIATION, as Agent (the “Agent”).

WHEREAS, each of the Guarantors executed and delivered to the Agent that certain
Guaranty dated as of September 29, 2005 (the “Guaranty”) in favor of the Agent
and each “Lender” a party to the Credit Agreement referenced below (the
“Lenders”) pursuant to which they guarantied, among other things, the
obligations of the Borrower referenced below under the Credit Agreement; and

WHEREAS, SL Green Operating Partnership, L.P. (the “Borrower”), SL Green Realty
Corp. (the “Parent”), the Lenders and the Agent have entered into that certain
Credit Agreement dated as of September 29, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Guarantors and the Agent desire to amend certain provisions of the
Guaranty on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1.  Specific Amendments to Guaranty.  The parties hereto agree that the
Guaranty is amended as follows:

(a)           the Guaranty is amended by amending and restating Section 1
thereof in its entirety as follows:

Section 1.  Guaranty.  Subject to Section 30 in the case of a Reckson
Subsidiary, each Guarantor hereby absolutely, irrevocably and unconditionally
guaranties the due and punctual payment and performance when due, whether at
stated maturity, by acceleration or otherwise, of all of the following
(collectively referred to as the “Guarantied Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any Lender or the Agent under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans and the
Reimbursement Obligations, and the payment of all interest, fees, charges,
attorneys’ fees and other amounts payable to any Lender or the Agent thereunder
or in connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders and the Agent in the

A-1


--------------------------------------------------------------------------------


enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (d) all other Obligations.

(b)  the Guaranty is further amended by inserting the following Section 30
therein as follows:

Section 30.  Limitation of Liability of Reckson Subsidiaries.

(a)           Generally.  Notwithstanding anything to the contrary contained in
this Guaranty but subject to the immediately following sentence, until the
occurrence of the Reckson Limitation Termination Event the amount of Guarantied
Obligations recoverable from the Reckson Subsidiaries that are Guarantors shall
not exceed the Allocable Guaranty Limitation.  Upon the occurrence of the
Reckson Limitation Termination Event and at all times thereafter, the
limitations of the immediately preceding sentence shall cease to apply and shall
be of no further force or effect.

(b)           Definitions.  As used in this Section, the following terms have
the indicated meanings:

“Allocable Guaranty Limitation” means, at any time of determination, (i) the
Overall Guaranty Limitation, times (ii) the aggregate amount of Pari Passu
Indebtedness owing in respect of the Credit Agreement at such time, divided by
(iii) the aggregate amount of all Pari Passu Indebtedness at such time.

“Overall Guaranty Limitation” means, at any time of determination, the sum of
(a) $500,000,000, (or, in the event of a sale, financing or refinancing of a
Property owned by a Reckson Party, such lesser amount, as certified from time to
time by the Borrower to the Agent, as shall equal 80% of the maximum amount of
Pari Passu Indebtedness permitted to be maintained under Sections 1005 and 1006
of the Reckson Indenture), plus (b) 95% of the aggregate principal amount of
Reckson Notes that are Outstanding Securities (as defined in the Reckson
Indenture) or outstanding under the Reckson Note Purchase Agreement, as
applicable, as of the Agreement Date which cease to be Outstanding Securities
(as defined in the Reckson Indenture) or outstanding under the Reckson Note
Purchase Agreement, as applicable, after the Agreement Date.

“Pari Passu Indebtedness” means Indebtedness (i) owing by the Borrower;
(ii) evidenced by documents, instruments and agreements containing terms,
conditions, representations, covenants and events of default substantially the
same as, or less restrictive than, but in no event more restrictive than, those
contained in the Credit Agreement and the other Loan Documents; (iii) that is
not Secured Indebtedness; (iv) that ranks pari passu with the Indebtedness owing
under the Credit Agreement; and (v) that has been Guarantied by each Reckson
Party that is a Guarantor hereunder on terms substantially the same as the terms
of this

A-2


--------------------------------------------------------------------------------


Guaranty (and in any event, including a provision identical in substance to this
Section 30).  As of the date hereof, Pari Passu Indebtedness includes
Indebtedness owing by the Borrower under (x) the Credit Agreement and other Loan
Documents to which it is a party, (y) that certain Credit Agreement dated as of
January 24, 2007 by and among the Borrower, the Parent, the financial
institutions from time to time party thereto as “Lenders”, Wachovia Bank,
National Association, as Agent and the other parties thereto and the other Loan
Documents (as defined in such Credit Agreement) and (z) that certain Third
Amended and Restated Credit Agreement dated as of December 28, 2005 by and among
the Borrower, the Parent, the financial institutions from time to time party
thereto as “Lenders”, Wells Fargo Bank, National Association, as Agent, and the
other parties thereto and the other Loan Documents (as defined in such Credit
Agreement).

Section 2.  Reaffirmation of Guaranty.  Each Guarantor, after giving effect to
the amendments contained in that certain First Amendment to Credit Agreement
dated as of even date herewith (the “Credit Agreement Amendment”) by and among
the Borrower, the Parent, the Lenders and the Agent, hereby reaffirms its
continuing obligations to the Agent and the Lenders under the Guaranty, as
amended by this Amendment, and agrees that the transactions contemplated by the
Credit Agreement Amendment shall not in any way affect the validity and
enforceability of its obligations under the Guaranty, as amended by this
Amendment, or reduce, impair or discharge the obligations of such Guarantor
thereunder

Section 3.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:

(a)           A counterpart of this Amendment duly executed by each of the
Guarantors; and

(b)           Such other documents, instruments and agreements as the Agent may
reasonably request.

Section 4.  Representations.  Each of the Guarantors represents and warrants to
the Agent that:

(a)           Authorization.  Each of the Guarantors has the right and power,
and has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Guaranty, as
amended by this Amendment, in accordance with their respective terms.  This
Amendment has been duly executed and delivered by a duly authorized officer of
each of the Guarantors and each of this Amendment and the Guaranty, as amended
by this Amendment, is a legal, valid and binding obligation of each of the
Guarantors enforceable against the each of them in accordance with its
respective terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors rights generally and
(ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.

A-3


--------------------------------------------------------------------------------


(b)           Compliance with Laws, etc.  The execution and delivery by each of
the Guarantors of this Amendment and the performance by each of the Guarantors
of this Amendment and the Guaranty, as amended by this Amendment, in accordance
with their respective terms, do not and will not, by the passage of time, the
giving of notice or otherwise:  (i) require any Government Approvals or violate
any Applicable Laws (including Environmental Laws) relating to any Guarantor;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Guarantor, or any indenture, agreement or other
instrument to which any Guarantor is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Guarantor.

(c)           No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof or will exist immediately after giving effect
to this Amendment.

Section 5.  Reaffirmation of Representations by Guarantors.  Each of the
Guarantors hereby repeats and reaffirms all representations and warranties made
by each of them to the Agent and the Lenders in the Guaranty on and as of the
date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.

Section 6.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 8.  Effect.  Except as expressly herein amended, the terms and
conditions of the Guaranty remain in full force and effect.  The amendments
contained herein shall be deemed to have prospective application only, unless
otherwise specifically stated herein.

Section 9.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 10.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Guaranty.

[Signatures on Following Pages]

A-4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Guaranty to be executed as of the date first above written.

AGENT:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[Signatures on Continue on Following Pages]

A-5


--------------------------------------------------------------------------------


[Signature Page to First Amendment to Guaranty for

SL Green Operating Partnership, L.P.]

 

GUARANTORS:

 

 

 

SL GREEN REALTY CORP.

 

SL GREEN MANAGEMENT LLC

 

SLG IRP REALTY LLC

 

GREEN 292 MADISON LLC

 

GREEN 110 EAST 42ND LLC

 

GREEN 1372 BROADWAY LLC

 

GREEN 440 NINTH LLC

 

GREEN 470 PAS LLC

 

GREEN 317 MADISON LLC

 

GREEN W. 57TH ST., LLC

 

GREEN 461 FIFTH LESSEE LLC

 

GREEN 28W44 LLC

 

GREEN 19W44 OWNER LLC

 

GREEN 19W44 MEMBER LLC

 

GREEN 19W44 JV LLC

 

GREEN 19W44 MEZZ LLC

 

750 THIRD OWNER LLC

 

SLG 609 FUNDING LLC

 

SL GREEN 11 MADISON FUNDING LLC

 

SL GREEN 530 FUNDING LLC

 

SLG GALE PE LLC

 

SLG 17 BATTERY FUNDING LLC

 

601 STARRETT PREFERRED INVESTOR LLC

 

SLG 125 CHUBB FUNDING LLC

 

GREEN LNR DEBT LLC

 

180 MADISON PREFERRED MEMBER LLC

 

 

 

 

 

By:

 

 

 

 

Name:

Gregory F. Hughes

 

 

Title:

Chief Financial Officer

 

A-6


--------------------------------------------------------------------------------


EXHIBIT B

Commitments

Lender

 

Commitment

 

Wachovia Bank, National Association

 

$

58,500,000

 

KeyBank National Association

 

58,500,000

 

Citigroup North America, Inc.

 

30,000,000

 

Eurohypo AG, New York Branch

 

51,000,000

 

Commerzbank AG, New York Branch

 

42,000,000

 

Wells Fargo Bank, National Association

 

41,000,000

 

ING Real Estate Finance (USA) LLC

 

44,000,000

 

JPMorgan Chase Bank, NA

 

9,000,000

 

Morgan Stanley Bank

 

9,000,000

 

The Bank of New York

 

39,000,000

 

Aareal Bank AG

 

9,000,000

 

AIB Debt Management Limited

 

12,000,000

 

Allied Irish Banks, p.l.c.

 

9,000,000

 

Bank of America, N.A.

 

39,000,000

 

Bank of China, New York Branch

 

9,000,000

 

The Bank of East Asia, Limited, Los Angeles Branch

 

3,750,000

 

The Bank of Nova Scotia

 

9,000,000

 

Bank of Taiwan, New York Agency

 

7,500,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd

 

9,000,000

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

7,500,000

 

Comerica Bank

 

19,000,000

 

DekaBank Deutsche Girozentrale

 

9,000,000

 

Deutsche Bank Trust Company Americas

 

30,000,000

 

E. Sun Commercial Bank Ltd., Los Angeles Branch

 

3,750,000

 

First Commercial Bank, New York Agency

 

9,000,000

 

Fortis Capital Corp.

 

9,000,000

 

Landesbank Hessen-Thuringen Girozentrale

 

9,000,000

 

Hua Nan Commercial Bank, Ltd.

 

5,625,000

 

LaSalle Bank National Association

 

9,000,000

 

Lehman Brothers Commercial Bank

 

19,000,000

 

Mega International Commercial Bank Co., Ltd. New York Branch

 

9,000,000

 

Merrill Lynch Bank USA

 

9,000,000

 

Natixis

 

9,000,000

 

The Northern Trust Co.

 

5,625,000

 

PNC Bank, National Association

 

33,000,000

 

Sovereign Bank

 

37,500,000

 

Taipei Fubon Commercial Bank, New York Agency

 

3,750,000

 

Union Bank of California N.A.

 

24,000,000

 

Bank Leumi USA

 

15,000,000

 

Emigrant Realty Finance LLC

 

35,000,000

 

Total

 

$

800,000,000

 

 

B-1


--------------------------------------------------------------------------------